DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a calibrator configured to calculate in claims 11-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 6, 10-13, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibley (US 10,242,457), and further in view of Salter et al. (US 2014/0368534, hereinafter Salter).
Regarding claim 11, Sibley teaches an apparatus for controlling augmented reality (AR) mobility (Abstract: systems and methods for providing content to passengers within a passenger compartment of a vehicle based on a pose estimation and/or gaze detection), comprising: 
a camera (sensors 108, fig. 1A-1B) configured to generate image data by photographing one or more users (col. 10 lines 47-49: The vehicle 110 can be equipped with cameras; col. 11 line 63-col. 12 line 5: Fig. 3A depicts a system 300 using sensors 302(1)-(2) to acquire sensor data associated with the passenger compartment of the vehicle 304. In some examples, the sensors 302(1)-(2) can include cameras capturing image data, such as image data or video data, representing passenger compartment of the vehicle 304. For instance, a first sensors 302(1) can capture image data representing a first passenger 306(1) within the vehicle 304, and a second sensor 302(2) can capture image data representing a second passenger 306(2) within the vehicle 304; col. 28 lines 44-45: The cameras 838 can include one or more forward, side, and/or rearward looking cameras 838); 
a controller (controller 102, fig. 1A-1B) configured to extract information about the one or more users from the image data, wherein the information about the one or more users comprises location information about the users (col. 10 line 30-32: controller 102 can receive inputs from external sensors 108 of a vehicle 110; col. 12 lines 19-34: using the sensor data from each of the sensors 302(1)-(2), the system 300 can perform pose estimation to determine a respective pose 308(1)-(2) of each of the passengers 306(1)-(2). The respective pose 308(1)-(2) of each of the passengers 306(1)-(2) can include the three dimensional location (e.g., (X,Y,Z) coordinates) and orientation of the head 
a calibrator (system 300) configured to identify display surface (focal point corresponds to the region of interest) for projection of an AR object (content) based on the location information about the users (col. 13 lines 37-60: Based on the respective pose 308(1)-(2) of the heads and/or eyes and gaze direction 310(1)-(2) of each of the passengers 306(1)-(2), the system 300 can identify surfaces 312(1)-(10) (e.g., translucent displays, such as windows) within the vehicle 304 for providing content. For instance, and using the first passenger 306(1) as an example, the system 300 can utilize one or more algorithms to calculate, based on both the pose 308(1) and the gaze direction 310(1) of the first passenger 306(1), a line of sight of the first passenger 306(1). The system 300 can then use the line of sight of the first passenger 306(1) to determine a region of interest 314 of the first passenger 306(1) within the vehicle 304.  In some instances, the region of interest 314 can correspond to a focal point of the first passenger 306(1). As shown in the example of FIGS. 3C and 3D, the region of interest 314 of the first passenger 306(1) includes the first surface 312(1) of the left-rear door 316 of the vehicle 304. As such, the system 300 can determine that the surface for providing content to the first passenger 306(1) includes the first surface 312(1) of the vehicle 304. In some examples, the system 300 can perform a similar technique to 
a display (display surface 106, fig. 1A-1B) configured to display the AR object (content) on a display based on the identified display surface (col. 13 62-67: the system 300 further identifies the type of content to provide to the passengers 306(1)-(2).  Content can include advertisements, videos (e.g., movies, television shows, etc.), text (e.g., books, news articles, etc.), games, educational material, music, images, or any other type of content that the system 300 can provide to the passengers 306(1)-(2); col. 17 lines 34-67: For example, the system 300 can cause the first surface 312(1) to display content associated with advertisements at a first location of the first surface 312(1), and display content associated with information describing an object at a second location of the first surface 312(1).  For another example, the system 300 can cause the first surface 312(1) to display content associated with a restaurant (and/or other type of merchant) at a first location of the first surface 312(1), such as a corner location so that the content does not block the first passenger's 306(1) field of view of the restaurant, and cause the first surface 312(1) the display content associated with a city block at a second location of the first surface 312(1), such as in the middle, so that the first passenger 306(1) can view the content while looking at the city. In some examples, rather than selecting a designated location for the content 602, the system 300 can determine a location for presented the content 602 based on a line of sight of the first passenger 306(1).  For instance, and as illustrated in FIG. 6B, the system 300 can determine that the region of interest 314 of the first passenger 306(1) includes a portion of the first surface 312(1) using the determined line of sight and/or a relative 
Sibley does not explicitly teach to calculate a reference point for projection of an AR object based on the location information about the users, and displaying the AR object based on the reference point.

Regarding claim 12, Sibley teaches wherein the AR object (display content associated with a restaurant) indicates information related to an object (restaurant) present outside the AR mobility (col. 17 lines 34-647: For example, the system 300 can cause the first surface 312(1) to display content associated with advertisements at a first location of the first surface 312(1), and display content associated with information describing an object at a second location of the first surface 312(1).  For another example, the system 300 can cause the first surface 312(1) to display content associated with a restaurant (and/or other type of merchant) at a first location of the first surface 312(1), such as a corner location so that the content does not block the first passenger's 306(1) field of view of the restaurant, and cause the first surface 312(1) the display content associated with a city block at a second location of the first surface 312(1), such as in the middle, so that the first passenger 306(1) can view the content while looking at the city), 
wherein the AR object (content 602 is displayed at a first location in surface 312(1), fig. 6A) is displayed in a first area of the display or a second area of the display  (col. 17 lines 34-647: For example, the system 300 can cause the first surface 312(1) to display content associated with advertisements at a first location of the first surface 312(1), and display content associated with information describing an object at a 
wherein the first area (region on surface 312(1) where object 506(1) is displayed as shown in fig. 6A-6B) is an area where the object (restaurant) is projected onto the 
Sibley does not explicitly teach to display the AR object based on the reference point. However, Salter teaches displaying the AR object based on the reference point (virtual object 1125 is displayed at common/optimal position 1127 in fig. 11B and common/optimal position 1137 in fig. 11C; claim 1: rendering of the commonly viewed virtual object at the location). Please refer to rejection of claim 11 for motivation to combine Salter with Sibley.
Regarding claim 13, Sibley teaches the camera (col. 10 lines 47-49: The vehicle 110 can be equipped with cameras; col. 11 line 63-col. 12 line 5: Fig. 3A depicts a system 300 using sensors 302(1)-(2) to acquire sensor data associated with the passenger compartment of the vehicle 304. In some examples, the sensors 302(1)-(2) can include cameras capturing image data, such as image data or video data, representing passenger compartment of the vehicle 304. For instance, a first sensors 302(1) can capture image data representing a first passenger 306(1) within the vehicle 304, and a second sensor 302(2) can capture image data representing a second 
Sibley does not explicitly teach wherein the reference point is a representative value determined based on coordinate values for the one or more users included in the location information about the users.
Salter teaches wherein the reference point (common/optimal viewing position such as point 1127 in fig. 11B ([0110]) and point 1137 in fig. 11C ([0111])) is a representative value determined based on coordinate values for the one or more users (common/optimal point is a midpoint as described in fig. 11B) included in the location information about the users (fig. 15A step 1512 describes to determine midpoint location between user and proxy; it is inherent to use location data to determine a midpoint location between two points; [0091]: In step 614, a determination of position, the orientation and the FOV of a first user's head mounted display device 2.  Further details of step 614 are now described with respect to the flowchart of FIG. 9.  The steps of FIG. 9 are described below with respect to a single user.  However, the steps of FIG. 9 may be carried out for each user within the scene.  As the position, orientation and FOV of 
Regarding claim 15, Sibley does not explicitly teach wherein the display displays an exclusive object indicating information related to a first user of the one or more users based on information about a location of the first user.
Salter teaches wherein the display displays an exclusive object indicating information related to a first user of the one or more users based on information about a location of the first user ([0087]: At step 604, the HMD wearers with whom objects will be viewed in common are determined.  The users allowed to view a commonly viewed virtual object may be everyone in a common environment or a defined set of users.  For example, when a commonly viewed a virtual object is to be shared between users, sharing control of the object may be defined by a user (such as user 18a) or an owner of a common environment 100.  For example, one user 18a may choose to share a picture or picture album in virtual object 27 with user 18b.  In another example, common 
Regarding claim 16, Sibley teaches wherein the controller determines information about a location of a first user based on at least one of: 
calculating a location of the AR mobility based on a vehicle coordinate system (col. 2 lines 57-63: Such a system may rely on both information about a vehicle in an environment, as well as information about passengers viewing such content in the vehicle.  Information about the vehicle may include pose information (i.e. a full position and orientation relative to some local or global coordinate system), as well as object information (e.g. object detections, classifications, and locations); col. 6 lines 43-51: For instance, the system can identify a line of sight for the passenger using the pose (e.g., the three-dimensional location and/or orientation of the head of the passenger), the three-dimensional location and orientation of the eyes of the passenger, and/or the gaze direction of the passenger.  Such a representation may be described with respect to the reference frame of the car, or some global coordinate system; col. 19 line 62-col. 20 line 
calculating a location of a seat in the AR mobility based on a seat coordinate system (col. 12 lines 6-18: In some examples, the system 300 may include more or less sensors 302(1)-(2) for acquiring sensor data within the vehicle 304.  For example, the system 300 may include one sensor that acquires sensor data representing the entire passenger compartment of the vehicle 304.  For another example, the system 300 may include one or more sensors for each passenger seat within the vehicle 304.  For instance, if the vehicle 304 includes six passenger seats, the system 300 may include one or more sensors for each of the six passenger seats within the vehicle 304, where each sensor acquires sensor data representing a respective passenger seat within the vehicle 304); or 

Regarding claim 20, Sibley teaches the AR object (content 816) comprises information related to self-driving (incoming vehicle data) of the apparatus (col. 24 lines 56-67: For use with an autonomous taxi system, for example, the system 100 may incorporate the remote system 828 for controlling and updating the taxies in response to received incoming vehicle data 806 to improve maneuvering or object avoidance, among other things.  In this configuration, the controller 102 may provide incoming vehicle data 806 updates to the remote system 828 to facilitate software updates for the taxies. In some examples, the system 100 may send the remote service 832 the incoming vehicle data 806 for analysis, and then receive both the content 816 and data 
Claims 1-3, 5, 6 and 10 are similar in scope to claims 11-13, 15, 16 and 20, respectively, and therefore the examiner provides similar rationale to reject these claims.


Claim 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibley, in view of Salter, and further in view of Wiegand et al. (“InCarAR: A Design Space Towards 3D Augmented Reality Applications in Vehicles”, Date: Sep 21-25, 2019; hereinafter Wiegand).
Regarding claim 14, Sibley does not explicitly teach wherein the information about the one or more users further comprises gaze direction information about the one or more users, wherein the calibrator groups the one or more users into at least one group according to the gaze direction information about the one or more users before calculating of the reference point, wherein the reference point is determined based on the location information about at least one user included in a first group of the group.
Salter teaches wherein the reference point common/optimal viewing position such as point 1127 in fig. 11B ([0110]) and point 1137 in fig. 11C ([0111])) is determined based on the location information about at least one user in a group (fig. 15A step 1512 describes to determine midpoint location between user and proxy; fig. 11B and fig. 11C shows location data, from both the users of the group that is in the shared environment,  are used to calculate the optimal viewing position; [0091]: In step 614, a determination 
Wiegand teaches wherein the information about the one or more users further comprises gaze direction information about the one or more users (observers gazing at the application, page 5 paragraph 1), wherein the calibrator groups the one or more users into at least one group according to the gaze direction information about the one or more users before calculating of the reference point (page 5 paragraph 1: Observer: Users observing the system are part of our identified user groups: the Driver, Attentive Co-driver and Passive Passenger of a vehicle. Additionally, observers are only in this 
Regarding claim 19, Sibley teaches the gaze direction information is one of a forward direction, a rearward direction, a leftward direction, and a rightward direction (col. 10 line 30-32: controller 102 can receive inputs from external sensors 108 of a vehicle 110; col. 12 lines 19-34: using the sensor data from each of the sensors 302(1)-(2), the system 300 can perform pose estimation to determine a respective pose 308(1)-(2) of each of the passengers 306(1)-(2). The respective pose 308(1)-(2) of each of the passengers 306(1)-(2) can include the three dimensional location (e.g., (X,Y,Z) coordinates) and orientation of the head and/or eyes of the respective passenger 306(1)-(2). The system can then use the respective pose 308(1)-(2) of each of the passengers 306(1)-(2), as well as the sensor data, to perform gaze detection to determine a respective gaze direction 310(1)-(2) for each of the passengers 306(1)-(2). The respective gaze direction 310(1)-(2) for each of the passengers 306(1)-(2) can include the direction that the respective passenger 306(1)-(2) is looking within the vehicle 304; fig. 3A-3B shows two passengers in the passenger compartment of the vehicle facing each other, i.e., passenger 306(2) is facing rearward direction of the vehicle 304 and passenger 306(1) is facing forward direction of the vehicle 304), wherein the users comprise a first user and a second user (fig. 3A, fig. 3B), wherein the display is used as a display corresponding to the gaze direction information about the 
Sibley does not explicitly teach the first and second users having the same gaze direction information, wherein the reference point is determined based on information 
Salter teaches the first and second users having the same gaze direction information ([0052]: determine the direction of the eye; as shown in fig. 12C, users 1160 and 1164 are viewing in the same direction, i.e. leftward direction), wherein the reference point (common/optimal viewing position such as point 1127 in fig. 11B ([0110]) and point 1137 in fig. 11C ([0111])) is determined based on information about a location of the first user and information about a location of the second user (fig. 15A step 1512 describes to determine midpoint location between user and proxy; it is inherent to use location data to determine a midpoint location between two points; [0091]: In step 614, a determination of position, the orientation and the FOV of a first user's head mounted display device 2.  Further details of step 614 are now described with respect to the flowchart of FIG. 9.  The steps of FIG. 9 are described below with respect to a single user.  However, the steps of FIG. 9 may be carried out for each user within the scene.  As the position, orientation and FOV of other users is determined, this information may be retrieved to the device performing the method for use in determining the common/optimal viewing position of virtual objects; [0107]: optimal viewing perspective illustrated by arrow 1130 is in three dimensional space and represents an optimal orientation of the object relative to a viewer facing the object directly; claim 1: determining a common optimal positioning of at least one commonly viewed virtual object relative to a first user and the second user, the optimal positioning comprising a location defined by a local coordinate system), wherein the AR objet is displayed based on the reference point (virtual object 1125 is displayed at common/optimal position 1127 
Claims 4 and 9 are similar in scope to claims 14-19, and therefore the examiner provides similar rationale to reject these claims.


Claim 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sibley, in view of Salter, and further in view of Rasmusson, Jr. et al. (US 2018/0137373, hereinafter Rasmusson).
Regarding claim 17, Sibley teaches wherein the display comprises a transparent display (col. 2 lines 41-43 and lines 54-56).
Sibley does not explicitly teach wherein the display is further configured to display a first object indicating information about a distance from the AR mobility to an object, a second object indicating information about a moving speed of the AR mobility, a third object indicating information about a destination of the AR mobility, and a fourth object indicating a map, a fifth object indicating information related to an object located within a predetermined distance from the AR mobility, a sixth object indicating news information, and a seventh object indicating a current time, wherein the display comprises a transparent display.
Rasmusson teaches wherein the display is further configured to display a first object indicating information about a distance from the AR mobility to an object (fig. 9D shows an object is detected that is 25 meters from the autonomous vehicle; [0059]), a 
Moreover, Rasmusson teaches a sixth object indicating news information ([0023] describes a news server; [0020]: the situational-awareness view may be generated based on map data and other third-party data (e.g., weather data, customer review data)), a seventh object indicating a current time ([0031]: current wait time; [0037]: Autonomous vehicle 140 may use the time component of the coordinate points; [0052]: estimated time of arrival; it is inherent that to determine the estimated time of arrival, the 
Regarding claim 18, Sibley teaches further comprising: a global positioning system (GPS) sensor (GPS) configured to generate location information about the AR mobility (col. 10 line 8: GPS receivers; col. 10 lines 58-60: The vehicle may also be equipped with a GPS); and a communicator (transceivers, col. 27 lines 10-20) configured to: transmit the location information about the AR mobility to a server (col. 31 lines 16-32: At 1022, the remote system 828 can determine the geographic locational 1024 of the vehicle 1006 (i.e. a location and/or orientation).  For instance, the vehicle 1006 may include components, such as a GPS receiver and/or other location-based component that acquire sensor data associated with the geographical location 1024.  The vehicle 1006 can then send the sensor data to the remote system 828.  In some examples, the vehicle 1006 may send the sensor data to the remote system 828 periodically, or upon receiving a message from the remote system 828 requesting the sensor data.  In some examples, the vehicle 1006 may continuously send the sensor data to the remote system 828.  Additionally, or in the alternative, sensor data 1004 may be used to provide the geographic location 1024, as well as to localize the vehicle in an environment (e.g. via algorithms such as SLAM, Kalman filters, particle filters, bundle adjustment, or the like)); and receive information indicated by the first to fifth objects generated according to the location information from the server (fig. 5A and col. 1 lines 
Claims 7-8 are similar in scope to claims 17-18, and therefore the examiner provides similar rationale to reject these claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JWALANT AMIN/Primary Examiner, Art Unit 2612